Tolson, C. J. On December 6,1961, Harry L. McCabe, Judge of the City Court of Harrisburg, Illinois, filed a complaint seeking an award for the balance due him for services rendered the State of Illinois as a sitting Judge in the Superior Court of Cook County. A stipulation filed discloses that Judge McCabe served in the Superior Court of Cook County from June 19,1961 through June 23,1961, and a second period from June 25, 1961 through June 30, 1961. Exhibit A, attached to the complaint, is a statement from the office of the Auditor of Public Accounts, which discloses that there is a balance due Judge McCabe in the amount of $408.33. The complaint alleges that, through inadvertence or mistake, only a portion of his statement was paid, which left a balance of $408.33 due him, after allowing all just credits. The Court, after examining the pleadings and exhibits, finds that Judge McCabe performed the services in the Superior Court of Cook County, as set forth in the complaint, and that there is due him for such services the sum of $408.33. An award is, therefore, made to complainant in the sum of $408.33.